Citation Nr: 0010474	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-27 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for rectal cancer, claimed 
as due to in-service exposure to ionizing radiation.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to November 
1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the RO.  

In July 1994, the Board denied service connection for rectal 
cancer, claimed as secondary to the exposure to ionizing 
radiation.  As the regulations were subsequently changed to 
include rectal cancer as a "radiogenic disease," the issue 
is considered a new claim and will be addressed without 
regard to the finality of the prior decision.  Spencer v. 
Brown, 4 Vet. App. 283 (1993).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's rectal cancer, which was first clinically 
manifested many years after service, is not shown to be 
causally related to any incident in service, including the 
demonstrated exposure to ionizing radiation.  




CONCLUSION OF LAW

The veteran's rectal cancer is not due to disease or injury 
which was incurred in or aggravated by active service; nor 
may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The evidence shows that the veteran was exposed to ionizing 
radiation during service.  The medical evidence shows that 
the veteran had rectal cancer which is considered a 
"radiogenic" disease as defined by 38 C.F.R. § 3.311.  When 
a veteran submits a well-grounded claim, VA must assist him 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  


Factual background

The service medical records and a service department 
quadrennial physical examination in March 1969 are negative 
for any rectal or colon abnormality.  

Records dated in June and July 1975 from King's Daughters' 
Hospital disclose that the veteran was admitted to the 
hospital with a history of rectal bleeding of two months' 
duration.  The veteran's prior medical history was reported 
to be unremarkable.  A rectal mass was found during a 
sigmoidoscopic study, but there was no evidence of disease 
beyond the rectum.  A physical examination revealed a mass 
encircling about three-quarters of the circumference of the 
rectum within reach of the finger.  The pathology reports 
reveal that the principal lesion invaded the rectum and that 
biopsies of the rectal lesion were interpreted as 
adenocarcinoma of the rectum.  Biopsies of the sigmoid colon 
revealed no gross abnormality.  The rectum and sigmoid colon 
were surgically removed and a colostomy was performed.  The 
final diagnosis was that of adenocarcinoma of the rectum.  

At a VA examination in May 1978, the veteran stated that, 
seven to ten months prior to his surgery, he had had trouble 
with constipation.  The pertinent diagnosis was that of 
colostomy secondary to cancer of the colon.  

In August 1979, the Department of the Navy confirmed that the 
veteran participated in Operation WIGWAM, a test of a nuclear 
device, and that he had a recorded radiation exposure of zero 
rem gamma.  The same data was also confirmed in November 1989 
by the Defense Nuclear Agency (DNA).  In addition, DNA 
reported that the veteran's internal exposure potential was 
less than 0.150 rem (fifty-year) dose equivalent to the 
colon.  

In a September 1980 statement, the veteran said that he had 
experienced rectal bleeding in service, but that he had 
dismissed it as due to hemorrhoids.  

In an August 1988 note, J. Hansford Thomas, Jr., M.D., 
reported that, in June 1975, the veteran had had cancer of 
the colon, surgery of the colon and a colostomy.  

At a VA examination in June 1989, the veteran's history 
included a report of adenocarcinoma of the colon in 1975.  

In a March 1990 report, the designee of the VA's Chief 
Benefits Director concluded that, on the basis of review of 
the 1975 summary, including a pathology report from King's 
Daughters' Hospital, the site of the veteran's cancer was the 
rectum and not the colon and that, as rectal cancer was not a 
radiogenic disease under 38 C.F.R. § 3.311b(b)(2), further 
development was not in order.  

In an August 1990 statement, Stephen A. Howlett, M.D., 
reported that the veteran was treated for carcinoma of the 
rectum in 1975, that the rectum was part of the colon and 
therefore the veteran had a diagnosis of carcinoma of the 
colon.  

In an October 1990 statement, Snowden Hall, M.D., reported 
that the veteran underwent a resection for carcinoma of the 
rectum in 1975 and that, because the rectum is part of the 
colon, any cancer arising in the large bowel was referred to 
as colorectal cancer.  

The veteran testified at a hearing that he learned that he 
had cancer four days before his operation in 1975.  The 
veteran also testified that there was a short period of time 
between the signs of bloody stools and when he went to a 
doctor in 1975, which was the first time he had any rectal 
problem.  

In December 1993, the Board obtained a July 1986 opinion from 
the VA's Chief Medical Director (CMD) on whether colon 
cancer, a radiogenic disease, included rectal cancer.  The 
physician reported that the list of radiogenic diseases was 
based primarily on information contained in National Research 
Council, The Effects on Populations of Exposure to Low Levels 
of Ionizing Radiation (BEIR III) (1980).  It was the CMD's 
opinion that colon cancer did not include rectal cancer.  

In April 1996, another VA examination was conducted.  The 
veteran's history was accurately reported.  The diagnosis was 
that of "[h]istory of adenocarcinoma of the rectum with 
abdominal, peroneal resection of the rectum."  The examiner 
noted that there was a permanent colostomy in the left, lower 
quadrant of the abdomen.  Further, it was reported that the 
anal area was completely healed with no discharge noted.  The 
colostomy was functioning well.  

In an August 1996 letter, the Defense Special Weapons Agency 
(formerly DNA) (hereinafter DSWA) confirmed the veteran's 
involvement with U.S. atmospheric nuclear testing.  The DSWA 
reviewed the veteran's Nuclear Test Personnel Review file and 
concluded that the dosimetry information provided in its 
November 1989 letter remained unchanged.  

In accordance with regulatory requirements, the RO forwarded 
the case to the Director of Compensation and Pension Service.  
In a May 1997 memorandum, the Chief Public Health and 
Environmental Hazards Officer responded to a request for 
review of the veteran's record by noting that the veteran's 
exposure to doses of ionizing radiation during service as 
follows:  0 rem gamma; virtually no potential to neutron; 
internal 50-year committed dose equivalent to the bone and 
colon each less than 0.15 rem.  It was noted that the CIRRPC 
Science Panel Report Number 6, 1988 did not provide screening 
doses for rectal cancer.  Citing Mettler and Upton, Medical 
Effects of Ionizing Radiation, 181 (2d ed. 1995), the 
physician noted that "[a] statistically significant 
increased risk for rectal cancer ha[d] been found only after 
extremely high radiation therapy doses (e.g., thousands of 
rads)."  The physician concluded that it was unlikely that 
the veteran's rectal cancer could be attributed to exposure 
to ionizing radiation in service.  

In May 1997 letter, the VA Compensation and Pension Service 
Director agreed with the medical opinion from the Under 
Secretary for Health.  The Compensation and Pension Service 
Director stated that, as a result of the medical opinion, and 
following review of the evidence in its entirety, it was her 
opinion that there was no reasonable possibility that the 
veteran's rectal cancer resulted from exposure to ionizing 
radiation in service.  

In several statements and at his August 1998 hearing, the 
veteran suggested that his exposure to ionizing radiation had 
been greater than the estimated dose reported by DSWA.  


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  
38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  
The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term 
"radiation-risk activity" means onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. 
§ 3.309(d)(3)(ii).  

Although the evidence does show that the veteran participated 
in a "radiation-risk activity" as defined by the applicable 
regulations, rectal cancer is not one of the specified 
presumptive diseases.  Thus, the veteran's rectal cancer 
cannot be service connected under the provisions of 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  

Service connection, however, may also be established for 
disabilities deemed as potentially "radiogenic" diseases 
pursuant to 38 C.F.R. § 3.311.  Rectal cancer is considered 
to be potentially radiogenic diseases pursuant to 38 C.F.R. 
§ 3.311.  

The demonstration of a potentially radiogenic disease and 
exposure to ionizing radiation during service do not 
necessarily establish entitlement to service connection.  All 
relevant factors, including the amount of radiation exposure, 
must be considered in determining whether the record supports 
the contended etiologic relationship.  

It is pertinent to note that no medical evidence has been 
submitted to suggest that rectal cancer developed while the 
veteran was serving on active duty or until many years 
thereafter, and neither the veteran nor his representative 
has contended otherwise.  

The first evidence of a rectal cancer was in 1975, many years 
after the veteran's separation from service.  

Following review of the entire evidence of record, it is the 
Board's judgment that the preponderance of the evidence is 
against the veteran's claim of service connection.  In 
support of this conclusion, the Board notes that there is no 
competent evidence suggesting that the veteran's rectal 
cancer is due to the demonstrated radiation exposure in 
service.  

On the other hand, the opinion of the Chief Public Health and 
Environmental Hazards Officer, which is based on quantitative 
analysis, is against the veteran's claim.  As it specifically 
considers the dose estimate for the veteran and the 
quantitative analyses in recent scientific studies, the Board 
has given great weight to this well-reasoned medical opinion.  
For the foregoing reasons, the Board concludes that service 
connection for rectal cancer is not warranted.  



ORDER

Service connection for rectal cancer is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 
- 8 -


- 1 -


